ptpi [g59411mm07i001.jpg]

Exhibit 10.23
 
 
Ambassadors
INTERNATIONAL. INC.
 
February 13, 2001
 
Mr. Bill Dawson
Chairman of the Board
People to People International
P. O. Box 7738
Long Beach, CA. 90807
 
Re:                        General Contract, dated April 1, 1995, regarding
adult exchange programs; General Contract, dated April 1, 1995, regarding
student ambassador programs; Consent to Assignment Agreement, dated August 3,
1995; General Contract, dated February 12, 1999, regarding adult sports-related
travel and exchange programs; and General Contract, dated February 12, 1999,
regarding student and youth sports-related travel and exchange programs.
 
Dear Bill:
 
As we have indicated to you, Ambassadors International, Inc. (“Ambassadors”) is
contemplating a spin-off of its wholly-owned subsidiary, Ambassadors Education
Group, Inc. (“AEG”), which is the parent of Ambassador Programs, Inc. In
connection therewith, we request that People to People International consent to
the assignment by Ambassadors of all of its right, title and interest in the
above-referenced agreements to AEG, and release Ambassadors from any and all
obligations thereunder.
 
If the foregoing is acceptable to you, please sign below.
 
 
 
Very truly yours,
 
 
Ambassadors International, Inc.
 
 
 
 
 
 
 
 
 
By:
/s/ John Ueberroth
 
 
 
John Ueberroth
 
 
 
Chief Executive Officer
 
 
 
AGREED TO AND ACCEPTED:
 
People to People International
 
People to People International
 
 
 
 
 
 
 
 
By:
/s/ Bill Dawson,
 
By:
/s/ William D. Jarvis
 
Bill Dawson,
 
 
William Jarvis
 
Chairman of the Board
 
 
President
             

 
ASSPTPAI
1071 Camelback Street
Newport Beach. California 92660-3228
Tel: 949.759.5900
Fax: 949.759.5901
 

--------------------------------------------------------------------------------


 